Citation Nr: 9922299	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  92-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1968 and from January 1971 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The competent evidence of record does not show that the 
veteran has any disability manifested by chest pain that had 
its onset in or is related to service, or that was caused or 
permanently worsened by service-connected hypertension.


CONCLUSION OF LAW

The claim for service connection for a disability manifested 
by chest pain is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 1980, during service, the veteran was evaluated 
for complaints of chest pain and to rule out the occurrence 
of a myocardial infarction.  In April 1982, he complained of 
intermittent chest pains, not related to exertion and without 
radiation.  Examination of the heart was negative at that 
time.  In September 1982, he complained of chest pain and 
shortness of breath.  Physical examination in August 1983 was 
stated to be essentially normal despite the veteran's 
complaints of chest pain; the impression was questionable 
angina pectoris.  Other August records show impressions of 
hyperventilation and skeletal muscle pain.  September 1983 
entries also show diagnoses of musculoskeletal pain and chest 
wall pain.  In December 1983, the veteran was referred for 
cardiac work-up with complaints of chest pain.  Records 
reflect an impression of probable chest wall pain exacerbated 
by anxiety.  

A service medical record dated in April 1984 notes to rule 
out angina pectoris versus chest wall pain.  In 
September 1984, the veteran was evaluated for atypical chest 
pain.  Diagnostic studies, to include x-rays, were normal; 
the impression was musculoskeletal chest pain.  In May 1985, 
the veteran was evaluated for complaints of chest pain of 
12 hours' duration.  A report of service medical examination 
dated in June 1985 indicates that the veteran's heart and 
vascular system were clinically evaluated as normal.  On the 
accompanying report of medical history, he complained of 
chest pain; no diagnoses were offered.  September 1985 
records show continued complaints of chronic chest pain.  
Examination was stated to not be consistent with 
arteriosclerotic heart disease.  In February 1986, the 
veteran complained of shortness of breath.  Cardiac work-up 
was performed in May 1987; the conclusion was non-cardiac 
atypical chest pain.  Examination in October 1987 indicates 
that the veteran's heart and vascular system were clinically 
evaluated as normal.  On the accompanying report of medical 
history, the veteran marked yes to having or having had 
shortness of breath and pain or pressure in his chest.  The 
examining physician noted that the veteran experienced 
occasional chest pain with running and sometimes without 
activity and noted one episode of sweating with chest pain.  
No diagnosis was offered.  In January 1988, the veteran 
complained of intermittent chest pain and shortness of 
breath.  Electrocardiograph was accomplished in February 
1988; the impression was negative test results.  Stress 
testing was also negative.  The report of retirement 
physical, dated in February 1990, shows that the heart and 
vascular system were clinically evaluated as normal.  
Diagnostic testing showed early repolarization.  

Cardiovascular examination conducted in May 1990 revealed 
normal heart sounds, without murmurs.  Diagnoses were 
essential hypertension and episodic angina.

In January 1992, the veteran testified at an RO Hearing.  He 
reported that he had continued chest pains since being in the 
service.  He stated that he was taking Nitroglycerin while in 
Germany.  He stated that his hypertension could be related to 
his chest pains.  

In December 1992, the veteran was admitted to an emergency 
room with complaints of chest pain, sharp and stabbing in his 
upper right anterior precordium with right arm radiation and 
associated with some low-grade nausea and profound dyspnea.  
Impressions were chest pain, which would require further 
evaluation, and a history of hypertension.  A report of 
echocardiography, dated in December 1992, reflects normal 
left ventricular function and was interpreted as an 
essentially normal echocardiogram.  Stress testing showed 
changes of early repolarization.  There was normal sinus 
rhythm.  The final impression was noncardiac chest pain and 
hypertension by history.  Consultation reports also show an 
impression that the veteran's chest pains were of noncardiac 
etiology.

A private record dated in May 1993 indicates that the veteran 
had chest pain.  He gave a history of having had a mild heart 
attack in 1975 and 1984.  There was no present complaint of 
chest pain.  X-ray was negative.

In August 1993, the veteran presented for a VA cardiac 
examination.  He complained of back, arm and chest pains and 
stated that his chest pains appeared when he was relaxed and 
were unrelated to exertion or emotional stress.  The VA 
examiner noted that the veteran underwent cardiac 
catheterization in 1988, which revealed no coronary artery 
disease.  Examination, to include electrocardiogram and 
echocardiogram, revealed no cardiac disease; the impression 
was that the veteran's chest pains were not cardiac in 
etiology.  The examiner commented that the veteran's 
symptomatology was unlike angina pectoris.  The examiner 
noted the veteran's assertion of having been told by a 
physician in Panama that he had cardiac problems, but 
indicated that such was immaterial in light of diagnostic 
test results.  

In April 1994, the veteran presented with complaints of chest 
tightness.  Past medical history was noted to include chest 
pain syndrome.  Diagnoses were rest angina, hypertension, and 
a questionable anxiety disorder.  VA diagnostic tests 
completed in April and September 1994 showed no chest 
abnormalities.  Diagnostic testing in February 1995 showed 
that the cardiopulmonary structures were unremarkable.  
Exercise stress testing in April 1995 was clinically negative 
for angina.  Records dated in August 1995 document complaints 
of chest pain; the examining physician did not feel such was 
of cardiac origin.  

A VA outpatient record dated in April 1996 reflects that the 
veteran presented with complaints of atypical chest pain.  
That report notes that numerous work-ups had all been 
negative.  The veteran reported taking nitroglycerin.  He 
indicated that his discomfort occurred only at rest and never 
with exertion, and was not necessarily associated with food.  
Examination showed that cardiac rate and rhythm were normal.  
The assessment was atypical chest pain.  The physician 
indicated that the veteran was at low risk for cardiac event.  

VA outpatient records dated in July and August 1997 show a 
negative chest x-ray and negative cardiac stress testing.  A 
diagnostic report notes no symptoms of chest pain and no 
electrocardiogram changes.

In November 1997 the veteran was seen at a VA emergency room 
where he was noted to have a history of CAD (coronary artery 
disease) and a provisional diagnosis of unstable angina was 
made.  He was referred to cardiology where it was noted in 
the record: Please be advised pt does NOT have a history of 
CAD....Cath was negative-Repeated.  EST and nuclear studies 
also negative.  Recent echo and nuclear study again negative.  
(Emphasis in original.) 

In March 1998, the Board remanded this case to obtain, in 
part, a comprehensive VA cardiac examination.  Examinations 
were scheduled on two occasions.  The veteran failed to 
report for scheduled examinations.

In July 1998, the veteran was hospitalized by the VA for two 
days.  He appeared with a chief complaint of chest pain with 
climbing stairs on the morning of admission, relieved with 
nitroglycerin and aspirin.  A prior history of chest pain was 
described.  The veteran was noted to have hypertension but no 
documented coronary artery disease.  He was also noted to 
have a history of GERD (gastroesophageal reflux disease).  
The examiner noted that an exercise treadmill test in 1997 
had been negative and that myocardial perfusion in August 
1997 showed no definitive fixed or reversible defects and was 
essentially negative.  The veteran's last echocardiogram had 
been in 1993 and was an essentially normal study.  The 
assessment was atypical chest pain with a questionable, 
although doubtful, history of coronary artery disease.  The 
veteran was admitted to rule out a myocardial infarction.  He 
underwent laboratory studies, an electrocardiogram, a 
treadmill test and a chest X-ray.  The pertinent discharge 
diagnoses were hypertension, atypical chest pain and 
hypertriglyceridemia.  

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arteriosclerosis and cardiovascular 
renal disease, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible." 

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board notes that the veteran has service-connected 
hypertension, and that he complained of chest pains numerous 
times during service.  However, no cardiac diagnosis was 
attributed to his complaints of chest pain or any reported 
symptoms associated with such either during service, or 
within the one year presumptive period.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In fact, in-service diagnostic 
testing was negative for cardiac pathology and no competent 
medical professional during service, or within the one-year 
presumptive period, identified any cardiac disability.  As 
such, there is no basis to find the veteran's claim plausible 
under 38 C.F.R. § 3.303(a), 38 C.F.R. § 3.303(c), or 
38 C.F.R. § 3.307.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, there is a question as 
to whether the veteran has any cardiac disability.  Notably, 
the record contains multiple opinions, both during and after 
service, citing a noncardiac etiology for the veteran's 
complaints of chest pain.  To the extent that certain post-
service records reflect notations of angina pectoris, those 
notations appear to be based on a history provided by the 
veteran and not on diagnostic findings or a review of the 
pertinent medical records. The Board notes the emphasis with 
which a VA physician specified in Novmeber1997 that the 
veteran did not have coronary artery disease and that various 
diagnostic studies had been negative.  Although, according to 
the veteran, a physician advised him that he does in fact 
have cardiac disability, there is no evidence of such and, 
that assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The veteran has specifically argued that his chest pain is 
cardiac in origin and is related either to service or to 
service-connected disability, hypertension.  However, the 
record does not reflect that he possesses a recognized degree 
of medical knowledge that would render his opinions on 
medical diagnoses or etiology competent.  Cardiac disability 
is not "observable."  See Savage v. Gober, 10 Vet. App. 489 
(1997); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As lay statements, the veteran's own statements are 
not sufficient to establish a plausible claim by providing 
the requisite diagnosis or etiologic opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is, in fact, no competent medical opinion or evidence 
showing that the veteran currently has cardiac pathology to 
account for his complaints of chest pain.  Additionally, the 
Board notes that the competent evidence does not establish 
any other (noncardiac) organic basis for the veteran's chest 
complaints.  Thus, while he expressed chest complaints on a 
number of occasions during and since service, his chest pain 
is not shown by the competent evidence to be a manifestation 
or residual of a service related disease or injury, cardiac 
or noncardiac.  Absent evidence of such, the veteran's claim 
of entitlement to service connection for disability 
manifested by chest pain is neither plausible on a direct or 
a secondary basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310; Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  The Board notes 
that the VA has, in any case, attempted to schedule the 
veteran for examination to determine the existence and 
etiology of any cardiac disability.  The record reflects that 
the veteran was duly notified of the examination request and 
that he failed to report for such on two occasions.  
Moreover, historically, the veteran failed to report for an 
examination scheduled in August 1997.  When an examination is 
ordered in connection with an original claim of entitlement 
to service connection and a veteran, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(1998).  The veteran here has been afforded multiple 
opportunities to appear for examination and has not done so.  
As such, there is no further duty under 38 U.S.C.A. § 5103(a) 
in this case.


ORDER

Service connection for a disability manifested by chest pain 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

